internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 5-plr-143233-02 date date legend coop state a state b town corp a corp b corp c b c holdings plr-143233-02 holdings holdings sub dear this is in response to a request for rulings dated date submitted on behalf of coop by its authorized representative concerning the proper tax treatment of a transaction fully described below incorporated in pursuant to the state a cooperative statute coop is a rural telephone company operated on a cooperative non-profit basis for the mutual benefit of its members its headquarters is located in town and it serves access lines in a rural agricultural area from through coop was a tax exempt telephone cooperative claiming exemption under the provisions of sec_501 of the internal_revenue_code_of_1986 as amended the code coop failed the annual income test required for exemption in but reclaimed exemption for the period through again the cooperative periodically failed the income test in tax years and in tax_year it failed the percent member income test required for exemption and filed form_1120 u s_corporation income_tax return it intends to file a form_1120 for tax_year and has requested an extended due_date for filing the return of date while coop’s primary business_purpose is to provide to each of its approximate members local exchange telephone carrier service it also provides to members cable television service and dial-up internet service under its articles of incorporation article ii the cooperative is to operate a cooperative telecommunications system for the mutual benefit of its members further paragraph c of the article states all activities of this association shall be non-profit and cooperative in character and for the mutual benefit of its members moreover article v states the association is organized without capital stock and the property rights of members in the property of the association shall be equal plr-143233-02 article i of the amended bylaws of coop cooperative telephone company generally provide that any person firm association corporation or body politic may become a member of coop by subscribing to local exchange telephone service upon such terms as the board may or the bylaws shall from time to time prescribe memberships may not be transferred except as provided by the bylaws article ii section property interest of members states that in the case of dissolution after a all debts and liabilities of the cooperative shall have been paid b all capital furnished by members through patronage shall have been retired as provided in the by-laws and c the remaining property and assets of the cooperative shall be distributed among the members and former members in proportion which the aggregate patronage of each member and former member bears to the total patronage of all such members and such former members on the date of dissolution unless otherwise provided by law article iii sec_3_7 voting states that each member shall be entitled to one vote further sec_3_7 states the voting by proxy shall not be permitted article viii of coop’s bylaws non-profit operations proscribes the payment of interest on any patronage credits of the cooperative’s members instead sec_8_1 patron’s equity account of that article states in the furnishing of telecommunications and information service the cooperative’s operations shall be so conducted that all members will through their patronage furnish capital for the cooperative sec_8_1 also states the patron’s equity account in the cooperative is a part of the capital of the cooperative and shall consist of that portion of the net saving of the cooperative not returned in cash to patrons further sec_8_1 provides the cooperative shall establish a separate_account for each of its members and allocate to such patron’s account the portion of such members equity account to which such member is entitled plr-143233-02 section retirement of patron’s equity defines the terms under which member patronage equity may be redeemed it states if at any time prior to dissolution or liquidation the board shall determine that the financial condition of the cooperative will not be impaired thereby capital then credited to patrons’ accounts may be retired in full or in part any such retirements of capital shall be at the discretion and direction of the board as to kind timing method and type of assignment and distribution in early american telephone telegraph at t advised the independent telephone industry of the prospective availability of a new telephone service to subscribers at t’s new system was known as a data basis administration system dbas and it enabled its customers to use the then recently developed calling card service ccs also known as the auto bill calling service abc with that service customers wold be able to make credit card collect or third-party long distance calls without the assistance of an operator while at t offered this service to the over big_number independent telephone_companies it was not a viable option for the smallest independent companies including many rural telephone cooperative such as coop because of the data processing capital requirements that would be necessary to participate but at the same time it was clear to the small companies that they needed to offer the same type of services to their subscribers enjoyed by customers of larger telephone_companies therefore the smallest companies needed to identify a means by which they could participate in the new program based on these circumstances the b smallest companies joined together to form corp a for the purpose of aggregating their capital and achieving the economy of scale necessary to participate in the ccs service for that purpose corp a was organized on date as a state b corporation and authorized class a voting shares to be issued to participate each small company had to ensure that it had valid line numbers public station and credit card numbers and appropriate hardware and software available the number of corp a shares that each small telephone company had to purchase was determined by the number of main stations it serviced each participating telephone company in the corp a venture received one class a common_stock voting share and then class b common_stock nonvoting shares equal to the number of stations subscribers that the participant served corp a had the first right of refusal to repurchase all common_stock held by all of the participants should a sale be proposed profits if any would be distributed based on the total number of shares held which corresponded directly with the number of customers each participant had in many respects corp a began with rules of participation and governance very plr-143233-02 similar to a cooperative organization on date coop’s board_of directors authorized the management of the organization to participant in the corp a venture on date coop acquired one class a voting share and class b nonvoting shares of corp a at that point the cooperative’s total investment in corp a was dollar_figure by the summer of the data processing equipment was installed and by date full installation of all systems was complete and ready for operation from through corp a provided the b members the dbas and technology support necessary to have seamless participation with at t in its ccs services offered nationwide concurrent to the development of corp a several other organization evolved in corp a in which coop participated in corp a dropped certain services that it had originally provided to its members in response to that development coop along with other state a telephone_companies formed a new service bureau to perform the services dropped by corp a the new organization offered billing and collection accounts_receivable general ledger and specialized telephone revenue accounting services nevertheless coop used corp a and its successor organization continuously into for specific services including contract negotiations for billing and collections services monthly settlement under billing and collection contracts long distance clearing house services on date coop joined fifteen other small state a telephone_companies to form yet another partnership corp b the purpose of corp b was to invest the pooled capital of its participants in the charter series preferred_stock of corp c coop’s contribution to the partnership was dollar_figure corp c’s purpose was to develop an ss7 network a highly sophisticated digital information transport and database development mechanism then being introduced into the telephone industry by investing together these companies hoped to develop this leading technology that would have required capital_investment beyond any one company’s capability the ss7 network would provide a broad range of enhanced telephone services to the cooperative’s members plr-143233-02 the new switch represented a quantum leap in technology at the time in the following years corp a and corp c had a number of opportunities to work jointly on projects relating to the ss7 technology as well as database fraud management and wireless applications throughout the period from coop’s initial investment to the end of the cooperative utilized the services of corp c and its successor organization on date the members of corp a voted to have a two for one class a stock split as a result coop held two shares of class a stock and class b shares of corp a to achieve its business objectives in the marketplace corp a reorganized itself into a holding_company structure on date exchanging the original shares held by its participants for the same amount in holdings shares following that coop held two class a holdings shares and class b holdings shares those shares were dated date by the mid-1990s the prospects for local competition became evident to nearly all in the telecommunications industry congress had a variety of hearings concerning the coming competitive environment for these companies over the course of several years this effort culminated with the passage of the telecommunications act of in early february of that year the act authorized telecommunications competition at local levels for much of the united_states prior to and during the hearings and debate of the act holdings and corp c conducted discussions as to how the two organizations could work more closely ultimately it was concluded that a merger of the two entities was appropriate the merger was completed on date nearly coinciding with the passage of the telecommunications act resulting from the merger was holdings and its wholly-owned subsidiary sub based on this corp b shares in corp c were converted to shares in holdings the corp b partnership dissolved and the shares of holdings were transferred to the partners coop received big_number shares of holdings upon dissolution of corp b and big_number shares from the merger of holdings and corp c while coop did not object to the merger in it became concerned that the focus of the combined entity might be shifting from that of a service company for small companies to something else it was evident that management and seemingly a majority of the shareholders wanted holdings to pursue for-profit ventures beyond the original scope of corp a though uncomfortable with that trend coop really did not have any reasonable means to extricate itself from its investment since there was no outside market for the stock in holdings changed its name to holdings and on date the cooperative received a stock certificate for big_number shares of class a common_stock plr-143233-02 prior to holdings was not publicly traded and in date they had their first public offering for days during the time of the initial_public_offering a sales restriction was placed on the class a common_stock on date each share of holdings class a common_stock converted to four shares of publicly-traded common_stock and the selling restriction was lifted coop owned big_number shares after the conversion during the time of the initial_public_offering the board_of directors of the cooperative determined that it would be prudent to divest themselves of their holdings holdings the publicly traded stock had significantly increased in value from their original investment in corp a while still using the services of holdings they felt that the cooperative should not have such a large investment in a potentially volatile stock in addition the board still had abiding concerns about the direction of holdings and the fact that they had very little control_over this large publicly traded company during coop sold the following shares of holding common_stock number of shares date price share total realized since its substantial divestiture of its minority interest in holdings coop has been buying only those services that it requires from it the proceeds of the holdings stock sales have been used to make continuing upgrades of the telephone network effect repairs to its existing systems and support coop’s patronage redemption system based upon the information set forth herein coop requests the following ruling the amount_realized from coop’s sale of holdings stock during constitutes patronage-sourced income which may be excluded from coop’s gross_income when allocated to coop’s patrons by a true patronage_dividend code sec_501 contemplates that rural_cooperative telephone_companies may plr-143233-02 qualify as tax-exempt organizations as the telephone business has developed however very few rural telephone cooperatives now qualify for this exemption coop falls into this category and thus is a non-profit but taxable cooperative corporation subchapter_t of the code provides the statutory scheme for taxing most cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by code sec_1381 for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives in order to avoid over-regulating them and presumably to provide them with more flexible tax treatment because of the necessary services they provided to under-served parts of the country the underlying committee reports stated that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 sec_1382 and sec_1388 of subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t thus while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives such as coop these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives cooperatives are a unique form of business_entity which are democratically controlled by their patrons in cooperatives such as coop each member has one vote regardless of how much capital he or she contributed cooperatives are required to allocate their net margins from business done with or for their patrons back to such patrons in proportion to their patronage this return of patronage-sourced income is bound up with the basic concept of a cooperative rather than using their net_income to pay dividends to their shareholders as a regular_corporation would cooperatives pay patronage_dividends to their members based on the amount of business that the member does with the cooperative patronage_dividends are thus effectively price rebates for member-patrons see 995_f2d_101 7th cir the taxable_income of a cooperative is calculated in much the same manner as the taxable_income of a taxable corporation with one distinct difference the income of a cooperative that is attributable to business done with or for patrons is excluded from or deducted from the income of the cooperative when such income is allocated to the cooperative’s patrons at the time this patronage-sourced income is allocated in the case of cooperatives not subject_to subchapter_t or at the time it is distributed the cooperative’s patrons realize the income patronage-sourced income flows through the plr-143233-02 cooperative and is taxed only once in order for the amount_realized from the proposed sale of the holdings stock to be deductible to coop upon allocation the amount must be patronage-sourced income ie income derived from business carried on with or for coop’s patrons while neither the code nor the regulations provide a clear definition of patronage-sourced income the courts have in general held that if the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative’s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 88_tc_238 87_tc_435 in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or non- patronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative’s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the cooperative’s operation the income is from non-patronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage source because the loans actually facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain the necessary supplies for its operations the transaction that will generate income for coop is comprised of two parts the original decision to participate in the organization corp a and the currently proposed sale of holdings stock both elements of the transaction are directly related to coop’s cooperatives business and will facilitate coop’s ability to provide communications_services to its members coop actively participated in the formation and funding of corp a to insure that its members would have the same type of modern services that would be available to larger nationally recognized telephone_companies indeed it had no choice but to participate in that venture because it was too small to meet at t’s requirements for plr-143233-02 participation all of its transactions with corp a from the beginning of its participation in the company until the day it sold the final tranche of holdings stock were conducted exclusively for coop’s member patrons courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need to focus on the ‘totality of the circumstances’ and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer’s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer’s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states 1979wl d or the court found that the income derived by a plywood and veneer workers’ cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative’s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers’ cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative’s patrons coop’s investment in corp a was directly related to its cooperative business investing in a company in order to provide modern telephone services is directly related to the business of a cooperative whose raison d’etre is to provide telephone service to its plr-143233-02 patrons in cf industries judge posner noted in his opinion that the court was not aware of any dramatic opportunities for tax_avoidance by use of the cooperative form f 2d pincite however the court implied that a cooperative would be gaining an unfair tax advantage for its members if it were investing in businesses unrelated to its cooperative purpose and in effect running a mutual_fund for its members on the side id judge posner indicated that one type of transaction would not pass the mutual_fund test a temporary investment by a cooperative in securities see id certainly if coop had taken its members’ capital and purchased a diversified portfolio of public company securities there can be no doubt that the proceeds from such a portfolio should not and would not be patronage sourced but coop did nothing of this sort it was an active_participant in a venture corp a that was directly related to its cooperative telecommunication business in fact investment in corp a was only open to companies that were in the telephone business the corp a investors were all rural telephone_companies corp a was not a passive investment of the type judge posner implies would be impermissible corp a was organized much like a cooperative its members were the smallest companies in the country each shareholder had only one vote on the affairs of the company corp a’s distribution of profits if any to its shareholders were based approximately on a participation basis for over a decade the arrangement between corp a and its shareholders was very successful and grew as more technology became available that could only be accessed through a larger organization however following the merger of holdings and corp c in it became apparent that the new company intended to depart from its original purpose of serving the b small telephone_companies following the statutorily prescribed lock-out period for such an issuance coop obtained its new stock and immediately proceeded with systematic liquidation of its minority interest which resulted in capital_gains accordingly based solely on the above we rule that the sale of the holdings stock will result in patronage sourced income which may be excluded from coop’s gross_income when allocated to coop’s patrons because coop does percent of its telephone business with patrons on a cooperative basis no allocation between patronage and nonpatronage is required plr-143233-02 this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted with the ruling_request a copy of this letter is being sent to your authorized representative sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
